Citation Nr: 0007727
Decision Date: 03/22/00	Archive Date: 09/08/00

DOCKET NO. 98-17 641               DATE MAR 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for gastrointestinal
disability manifested by pain.

2. Entitlement to service connection for headaches.

REPRESENTATION 
Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

P. H. Mathis, Counsel 

INTRODUCTION

The veteran had active service from September 1996 to October 1997.

This matter is currently before the Board of Veterans' Appeals
(Board) on appeal from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) in Columbia, South
Carolina.

During the February 1999 hearing at the RO, the veteran withdrew
the issue of entitlement to service connection for emotional
disability which had been included in his substantive appeal to the
Board.

FINDING OF FACT

The claim of entitlement to service connection for gastrointestinal
disability manifested by pain is not supported by cognizable
evidence demonstrating that the claim is plausible or capable of
substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for gastrointestinal
disability manifested by pain is not well grounded. 38 U.S.C.A.
5107 (West 1991).

2 - 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has daily gastrointestinal pain which
began inservice. In this respect, the service medical records show
that at a May 1997 occupational examination the veteran reported a
history of stomach problems. Physical examination revealed
essentially normal findings. The examiner assessed that the
appellant had a history of abdominal pain.

The veteran reported complaints of abdominal pain in June 1997, and
an eight month history of right lower quadrant pain in July 1997.
Following an examination in June 1997, the assessment was rule out
irritable bowel syndrome versus enteritis. In July 1997, the
examiner, following a physical assessment, noted that studies were
needed to determine whether the disorder was functional or organic.
The diagnoses included questionable Crohn's disease, and heme-
positive stool. In response, the veteran was seen for complaints of
abdominal pain and bloody stools in August 1997. Physical
examination, to include a colonoscopy revealed rectal inflammation,
but an otherwise normal colon and gastrointestinal system.

In September 1997, the veteran returned with complaints of an upset
stomach. No pathology was found, and no etiology could be assigned
to his complaints. The examiner opined that the disorder might be
functional.

Post service, a multitude of VA examinations were completed from
March to May 1998. The history of abdominal pain was noted, but
even as the veteran recollected that he had been hospitalized
during service, the team of examiners concluded that nothing was
wrong with him. The report of the March 1998 gastrointestinal
examination by VA reflects a history that the veteran's problems
started in 1997, three to four weeks in to boot camp, when he
experienced sharp, crampy, right upper quadrant pain that awakened
him from sleep. Reportedly, the attacks continued to the present,
lasted one to two hours, and had become so common that the veteran
tended to ignore them. He had a good appetite, and was gaining
weight, reportedly. He had no signs of anemia. Following
examination the examiner

- 3 -

opined that the veteran had a nonspecific clinical pattern of right
upper quadrant pain. The long duration of his symptoms with no
appreciable change in his physical condition suggested a benign
condition according to the examiner. Further gastrointestinal tests
were considered. The examiner advised the veteran of his thoughts
and feelings, especially that his symptoms probably would wax and
wane with time, and since he had had no appreciable change in his
physical condition, he was likely to have a nondangerous process.

At a February 1999 RO hearing, the veteran testified that his
stomach problems began after boot camp and that they had continued
to the present. He stated that the pain was "bad," that it had been
suggested he take antacids and stop eating spicy foods, but that a
colonoscopy could not find exactly what was wrong.

Service connection is warranted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110 (West 1991). It need not, however, be shown that the disorder
was present or diagnosed during service but only that there is a
nexus between the current condition and military service, even if
first diagnosed after service, on the basis of all the evidence,
including pertinent service medical records. This can be shown by
establishing that the disability resulted from personal injury or
disease suffered in the line of duty. 38 C.F.R. 3.303(d) (1993);
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

However, the threshold question which must be answered in this case
is whether the veteran has presented well-grounded claims for
service connection. A well- grounded claim is a plausible claim,
one which is meritorious on its own or capable of substantiation.
In this regard, the veteran has "the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well- grounded." 38 U.S.C.A. 5107(a); Grivois v.
Brown, 6 Vet. App. 136,140 (1994); Murphy v. Derwinski, 1 Vet. App.
78, 81 (1990).

The veteran must satisfy three elements for his claim for service
connection to be well grounded. First, there must be competent
evidence of a current disability (a medical diagnosis). See Brammer
v. Derwinski, 3 Vet. App. 223, 225 (1992) and

- 4 -

Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). Secondly, there
must be evidence of an incurrence or aggravation of a disease or
injury in service, as shown through lay or medical evidence. See
Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright v.
Derwinski, 2 Vet. App. 24, 25 (1991). Lastly, there must be
evidence of a nexus or relationship between the in service injury
or disease and the current disorder, as shown through medical
evidence. See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). See also Caluza v.
Brown, 7 Vet. App. 498, 506 (1995). In the absence of a well
grounded claim, the Board has no duty to assist, and in fact it
cannot assist the appellant in the development of his claim. Morton
v. West, 12 Vet. App. 477 (1999).

The chronicity provisions of 38 C.F.R. 3.303(b) are applicable
where evidence, regardless of its date, shows that a veteran had a
chronic condition in service, or during an applicable presumptive
period, and still has such condition. Such evidence must be medical
unless it relates to a condition as to which under case law of the
Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well grounded
on the basis of 38 C.F.R. 3.303(b) if the condition is noted during
service or during an applicable presumptive period, and if
competent evidence, either medical or lay, depending on the
circumstances, relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997). Clearly,
such nexus data is lacking here.

In the present case, no examiner has linked any gastrointestinal
disorder to the appellant's active duty service, and the appellant
has not submitted any competent evidence otherwise suggesting such
a nexus. Indeed, the only evidence presented connecting a current
claimed disorder with service, are the veteran's own statements and
sworn testimony. These statements as to the etiology of any current
disability, however, do not equate to competent evidence relating
a present condition to the appellant's military service. Espiritu
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay testimony is not
competent evidence when the question presented requires specialized
knowledge). Accordingly, this claim is not well grounded in the

5 -

absence of competent evidence linking a current gastrointestinal
disability to the veteran's active duty service. As such, service
connection is denied.

In reaching this decision the Board acknowledges that the appellant
has been diagnosed with abdominal and gastrointestinal pain.
Significantly, however, the United States Court of Appeals for
Veterans Claims recently held that, "pain alone, without a
diagnosed or identifiable underlying malady or condition, does not
in and of itself constitute a disability for which service
connection may be granted." Sanchez-Benitez, v. West, 13 Vet. App.
282 (1999). As such, these diagnoses do not provide a factual
predicate upon which to well ground this claim.

The veteran is reminded that what is lacking here is medical
evidence establishing a nexus between current chronic disability
and service. The evidence that is required to well ground the
claim, for example, would be to have a physician link some chronic
current disability to service or to a service-connected disability.
If that were to happen, a nexus to service would be suggested which
might give rise to future benefits. That evidence does not
currently exist here and needs to be further developed if there is
ever to be a successful conclusion to this claim.

Inasmuch as the foregoing explains the necessity for competent
evidence of a current disability which is linked by competent
evidence to service, the Board views its discussion above
sufficient to inform the veteran of the elements necessary to
complete his application for service connection for the claimed
disabilities. Robinette v. Brown, 8 Vet. App. 69 (1995).

As the appellant has not submitted the evidence necessary for a
well-grounded claim, a weighing of the merits is not warranted ,
and the reasonable doubt doctrine is not for application. See
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for gastrointestinal disability manifested by
pain is denied.

- 6 -

REMAND

The veteran is service connected for residuals of facial injuries,
to include left malar and maxillary bone fractures, and incomplete
paralysis of fifth cranial nerve (to include temporomandibular
joint disease). Without addressing whether this disability actually
warrants separate evaluations for the individual components, see
generally Esteban v. Brown, 6 Vet. App. 259 (1994), the Board
concludes that the claim of entitlement to service connection for
a headache disorder is well grounded in light of his inservice
complaints, and the doctrine announced in Savage v. Gober, 10 Vet.
App. 488 (1997) (A claim may be well grounded on the basis of 38
C.F.R. 3.303(b) if the condition is noted during service, and if
competent evidence, either medical or lay, relates the present
condition to that symptomatology.)

Therefore, further development as outlined below is in order:

1. The RO should request that the veteran identify specific names,
addresses, and approximate dates of treatment for all health care
providers from whom he has received treatment for headaches since
1998. With any necessary authorization from the veteran, the RO
should attempt to obtain copies of all pertinent treatment records
identified that have not been previously secured. If any records
mentioned by the appellant are unavailable, the reason why should
be included in the claims folder.

2. After completion of the foregoing the appellant should be
scheduled for a comprehensive neurological study. The examiner must
review the veteran's claims folder and a copy of this Remand. All
necessary tests and studies must be completed. Following the

- 7 -
 tests the neurologist must offer an opinion whether it is at least
as likely as not that any diagnosed headache disorder is related to
his military service.  Moreover, the examiner must offer an opinion
whether it is at least as likely as not that any diagnosed headache
disorder was caused or aggravated by the veteran's service
connected residuals of facial injuries, with left malar and
maxillary bone fractures, and incomplete paralysis of fifth cranial
nerve (to include temporomandibular joint disease).  A complete
written rationale for any opinion offered must be provided.  The
examination report should be typed.

3.  After the development requested has been completed, the RO
should review the examination reports to ensure that they are in
complete compliance with the directives of this REMAND.  If the
reports are deficient in any manner, the RO must implement
corrective procedures at once.  

If the benefit sought on appeal is not granted, the veteran and his
representative should be furnished a supplemental statement of the
case and be afforded an opportunity to respond before the record is
returned to the Board for further review.  The purpose of this
REMAND is to obtain additional development, and the Board does not
intimate any opinion as to the merits of the case, either favorable
or unfavorable, at this time. The veteran and his representative
may submit additional evidence at any time in the course of these
proceedings. No action is required of the veteran until he is
notified.

DEREK R. BROWN
Member, Board of Veterans' Appeals

9 -



